966 F.2d 1441
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Denrick Eric BROWN, Plaintiff-Appellant,v.PENN, Correctional Officer;  Anderson, Correctional Officer,Defendants-Appellees.
No. 91-6320.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 30, 1992Decided:  June 4, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-91-1341-AM)
Denrick Eric Brown, Appellant Pro Se.
E.D.Va.
DISMISSED IN PART AND AFFIRMED IN PART.
Before HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Denrick Eric Brown appeals from the district court's order denying his Motion for a Temporary Restraining Order and/or a Preliminary Injunction.


2
We dismiss the appeal of the denial of a temporary restraining order because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C.s 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order denying a temporary restraining order is neither a final order nor an appealable interlocutory or collateral order.  We dismiss the appeal of this portion of the district court's order as interlocutory.


3
The denial of the motion for a preliminary injunction is an appealable interlocutory order.  28 U.S.C. § 1292(a)(1) (1988).  However, our review of the record and the district court's opinion discloses that Brown's appeal of the district court's denial of this motion is without merit.  Accordingly, we affirm this portion of the district court's order on the reasoning of the district court.  Brown v. Penn, No. CA-911341-AM (E.D. Va.  Oct. 2, 1991).


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED IN PART AND AFFIRMED IN PART